          Case 1:19-cv-11056-BCM Document 58 Filed 01/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      1/22/21
    JOSE ALVARO DOLORES, et al.,

                 Plaintiffs,
                                                               19-CV-11056 (BCM)
          -against-
                                                               ORDER
    TITAN CONSTRUCTION SERVICES LLC, et al.,

                 Defendants.

         BARBARA MOSES, United States Magistrate Judge.

         Now before the Court is the parties' joint letter dated December 22, 2020 (Joint Letter)

(Dkt. No. 56), seeking approval of their proposed FLSA Settlement and Release Agreement

(Agreement) (Dkt. No. 56-1), pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2d Cir. 2015). The Agreement requires defendants Titan Construction Services LLC, Jose Inaky

Garcia, and Juan Garcia to pay a total of $650,000 to settle this action. Ag. ¶ 4(A). This sum was

arrived at after arms-length bargaining before a neutral mediator, see Joint Ltr. at 3, and according

to the parties represents approximately 57% of plaintiffs' estimate of their actual damages (not

including liquidated damages, attorneys' fees, or costs) should they succeed on all issues at trial.

Id. at 5. Of that sum, $434,618.12 will be distributed among the 17 plaintiffs in amounts ranging

from a low of $7,500 to a high of $80,651.24, in full settlement of their claims under the Fair Labor

Standards Act (FLSA) and the New York Labor Law (NYLL), Ag. Ex. C; Joint Ltr. at 5-6, and

$215,381.88 will go to plaintiffs' attorneys for their fees and expenses. Ag. Ex. C; Joint Ltr. at 6. 1




1
  Defendants are required to make an initial payment of $200,000 and subsequent payments in the
amount of $50,000 per month in accordance with the payment schedule laid out in Exhibit C to
the Agreement. Ag. ¶¶ 4(B), (C). The Agreement states that the initial payment shall be made "on
or before December 31, 2020." Id. ¶ 4(B). The Court advises the parties to modify the payment
schedule in light of this Order.
         Case 1:19-cv-11056-BCM Document 58 Filed 01/22/21 Page 2 of 4




       The Agreement includes a unilateral but limited release, in which plaintiffs release

defendants, as well as certain affiliated individuals, from all "wage and hour claims[.]" Ag. ¶ 5.

There is no confidentiality clause or other contractual restriction on any party's ability to speak

about the case or its settlement.

       The proposed attorneys' fee award of $208,332.64 is equivalent to just under one-third of

the gross settlement payment, which reflects the arrangement in the plaintiffs' contingency fee

agreements. Joint Ltr. at 6. The award equals 1.54 times plaintiffs' counsel's lodestar of $135,425.

(Dkt. Nos. 56-3, 56-4.) Whether viewed as a percentage of the total settlement amount or measured

against counsel's lodestar, the proposed fee award falls within the range frequently approved in

this district. See, e.g., Deran v. Antalia Turkish Cuisine LLC, 2020 WL 3414890, at *2 (S.D.N.Y.

June 22, 2020) (approving attorney's fees of one-third of the settlement amount); Souffrant v. 14-

15 Mertens Place Corp., No. 19-CV-5482 (BCM), 2020 WL 1166231, at *2 (S.D.N.Y. Mar. 11,

2020) (approving lodestar multiplier of 1.6); Montalvo v. Flywheel Sports, Inc., 2018 WL

7825362, at *6 (S.D.N.Y. July 27, 2018) ("Given that courts in this district will often approve

lodestar multipliers between two and four times, counsel's requested fee appears reasonable.").

Having evaluated the proposal under the factors set forth in Fisher v. SD Prot. Inc., 948 F.3d 593,

606-07 (2d Cir. 2020), and the cases cited therein – including “the most critical factor,” which is

the “degree of success obtained,” id. (citations omitted) – I find that the proposed award is fair and

reasonable for purposes of Cheeks. 796 F.3d at 206.

       Plaintiffs' counsel also seeks to recover $7,049.24 in costs, which according to the Joint

Letter includes $400 for the filing fee, $450 in service fees, $579.90 in interpretation and

translation fees, and $5,619.34 in JAMS mediation fees. Joint Ltr. at 6. However, notwithstanding

this Court's express direction that plaintiffs support "[a]ny proposed award of fees and costs" with



                                                  2
         Case 1:19-cv-11056-BCM Document 58 Filed 01/22/21 Page 3 of 4




"copies of . . . expense records, properly authenticated" (Dkt. No. 54 at 2), plaintiffs did not submit

any expense invoices or receipts. They did include two cost-related entries in their billing records:

for a $180 service fee and a $2,425 JAMS fee (Dkt. No. 56-4), but did not provide invoices, or

document the remaining claimed expenses in any way. I cannot approve an award of expenses

based merely on a letter submitted by counsel. See Fisher v. SD Prot. Inc., 948 F.3d 593, 601-02

(2d Cir. 2020) (approving expenses to the extent "documented . . . in the receipts and invoices

submitted by counsel"); Blackman Plumbing Supply, Inc., 2020 WL 2771008, at *17 (E.D.N.Y.

May 4, 2020) (recommending that no expenses beyond the filing fee be awarded where counsel

"fail[ed] to provide the underlying documentation such as invoices, receipts or other documentary

proof"), report and recommendation adopted, 2020 WL 2769266 (E.D.N.Y. May 28, 2020);

Piedra v. Ecua Rest., Inc., 2018 WL 1136039, at *20 (E.D.N.Y. Jan. 31, 2018) (rejecting expenses

beyond filing fee because "the Court cannot simply accept at face value the other costs that

plaintiff's counsel seeks, such as service of process and translator services, without additional

supporting documentation for those costs"). Here, as in Piedra, 2018 WL 1136039, at *20, the

Court takes judicial notice of the $400 filing fee. The Court will also accept the two expense entries

($180 service fee and $2,425 JAMS deposit). However, the Court cannot approve the additional,

wholly undocumented $4,044.24 expense reimbursement sought. Moreover, given the clarity of

the Court's direction on this point, see Order dated December 3, 2020 (Dkt. No. 54 at 1), leave to

supplement the expense submission would be inappropriate.

       Consequently, the application for approval of the Agreement is DENIED without prejudice

to the submission of a renewed motion limiting the award of expenses to $3,005, with the balance

distributed to the plaintiffs on whose behalf the suit was brought pro rata, in proportion to the




                                                  3
         Case 1:19-cv-11056-BCM Document 58 Filed 01/22/21 Page 4 of 4




allocated amounts set forth in the Agreement. 2 Any such renewed motion shall be filed no later

than February 3, 2021, and may take the form of a letter-motion and/or stipulation, signed by

counsel for all parties, advising the Court that the parties have agreed to cap the aggregate award

of expenses to plaintiff's counsel at $3,005.

Dated: New York, New York
       January 22, 2021                         SO ORDERED.



                                                _______________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge




2
  In Fisher, the Second Circuit clarified that a district court, presented with an FLSA settlement
which incorporates an unsupportable fee or expense award, "may not simply rewrite" the parties’
agreement. 948 F.3d at 605. Instead, the court's "options are to (1) accept the proposed settlement;
(2) reject the proposed settlement and delay proceedings to see if a different settlement can be
achieved; or (3) proceed with litigation." Id. at 606.


                                                  4
